ITEMID: 001-72892
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: OSOIAN v. MOLDOVA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Lilian Osoian, is a Moldovan national who was born in 1973 and lives in Chişinău.
On 12 November 2002 the applicant lodged an action against the Ministry of Internal Affairs (the Ministry) with the Centru District Court, seeking compensation for damage to his health during his service.
On 11 February 2003 the Centru District Court ruled in favour of the applicant and ordered the Ministry to pay him 13,965 Moldovan lei (MDL) (the equivalent of 910.6 euros (EUR) as of 11 February 2003). The Ministry did not appeal and after fifteen days the judgment became final and enforceable.
On 3 June 2003 the applicant complained about the non-enforcement of the judgment in his favour to a bailiff. On 17 June 2003 the latter informed the applicant, inter alia, that the enforcement warrant had been sent to the Ministry on 13 March 2003 and it could not be enforced due to lack of money.
On 30 September 2003 the applicant brought a new action against the Ministry of Internal Affairs, seeking compensation for inflation for the period of non-enforcement.
During the proceedings, on 5 December 2003, the Ministry complied with the judgment of 11 February 2003 and paid the applicant MDL 13,965.
On 19 December 2003 the Centru District Court dismissed the applicant’s action. It found, inter alia, that since the judgment in his favour had been enforced, the State could not be made subject to an additional obligation to pay him compensation. He appealed against it.
On 17 March 2004 the Chişinău Court of Appeal dismissed the applicant’s appeal. He did not lodge an appeal on points of law with the Supreme Court of Justice.
The relevant domestic law was set out in Sîrbu and Others v. Moldova, nos. 73562/01, 73565/01, 73712/01, 73744/01, 73972/01 and 73973/01, § 12, 15 June 2004.
